Citation Nr: 0207992	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  02-01 824A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) March 1984 decision that 
denied service connection for a nervous disorder, variously 
classified.



REPRESENTATION

Appellant represented by:	The Law Offices of Carpenter 
Chartered



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel






INTRODUCTION

The moving party is a veteran who served on active duty from 
August 1967 to March 1972.  

This case comes before the Board on motion by the moving 
party alleging CUE in a March 1984 Board decision regarding 
the issue of service connection for a nervous disorder, 
variously classified.  The veteran also raised other claims 
with the Department of Veterans Affairs (VA) Regional Office 
(RO).  Those claims were adjudicated by the RO.  The veteran 
did not appeal these determinations.  Accordingly, they are 
not before the Board.  


FINDINGS OF FACT

1.  In March 1984, the Board denied the claim of entitlement 
to service connection for a nervous disorder, including 
schizophrenia.  

2.  The March 1984 Board decision did not find that there was 
clear and unmistakable evidence that a psychiatric disorder 
preexisted service.

3.  The March 1984 Board decision found that during service 
the veteran had a personality disorder; medical evidence of 
record supported this finding.

4.  The Board's decision of March 1984 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were either not considered or were misapplied.


CONCLUSION OF LAW

The Board's March 1984 decision does not contain CUE.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.1400-20.1411 (2001).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
does not apply to CUE cases.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001).  Accordingly, the Board finds that it 
may proceed with the adjudication of this case.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

In the March 2002 motion for revision of the Board decision 
based on CUE, the veteran's attorney specifies three bases 
for the contention that there is CUE in the Board's March 
1984 decision.  First, it is contended Board erred in finding 
that there was clear and unmistakable evidence that a 
psychiatric disability preexisted service, and that a review 
of the record demonstrates no evidence of a preexisting 
psychiatric condition.  Second, it is contended that the 
Board erred in finding that a psychiatric disorder was not 
aggravated by service.  Third, it is contended that it was 
improper to find that the psychiatric disorder in service was 
a personality disorder and that the Board decision 
substituted its own unsubstantiated opinion for medical 
evidence.

As held by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

Regarding the first of the three allegations of error, the 
veteran's attorney appears to have confused findings in March 
1984 regarding the veteran's back disorder with those 
regarding the veteran's psychiatric disorder.  In March 1984, 
it was found (on page nine of the decision) that the record 
contained clear and unmistakable evidence that the veteran 
suffered from a preexisting back condition.  The Board did 
not find anywhere in the decision that the veteran suffered 
from a preexisting psychiatric disability.  The first 
allegation fails to raise a valid CUE claim as it is based on 
an incorrect reading (or a misstatement of the decision).     

As there was never a finding that the veteran suffered from a 
preexisting psychiatric disability, the second allegation of 
error is likewise premised on a misreading of the March 1984 
Board decision and does not raise a valid CUE claim.  On page 
five of the written argument submitted by the veteran's 
attorney in March 2002, it is contended that even if one were 
to assume that the record contained CUE of preexisting 
disability to rebut the presumption of soundness, the record 
shows in-service symptoms of a psychiatric condition to 
reflect aggravation.  However, without a finding that 
psychiatric disability preexisted service, there can be no 
finding that a psychiatric disability was aggravated by 
service, and natural progress is not a topic for 
consideration.  The attorney again appears to be confusing 
findings regarding the veteran's back disability with those 
pertaining to his psychiatric disability.  
The CUE motion misinterprets the Board's March 1984 
determination.  In March 1984, it was found that the veteran 
had a personality disorder.  The CUE motion cites to the fact 
that service connection is now established for a 
schizoaffective disorder with post-traumatic stress disorder 
(PTSD).  However, as was noted by the representative himself, 
a determination made after March 1984 cannot provide a basis 
to find CUE in the Board's March 1984 decision.  In service, 
the was never found to have either acquired psychiatric 
disability.  In March 1984, it was found that a psychosis 
occurred several years after the veteran's separation from 
active service.  The medical evidence of record at that time 
supported this determination.  Consequently, CUE cannot be 
found based on this point.

Regarding the contention that it was improper for the Board 
to find that the psychiatric condition in service was a 
personality disorder, the facts of this case are clear.  The 
diagnosis in service in April 1971 was passive dependent 
personality.  A dependent personality disorder is listed in 
the diagnostic category of a "personality disorder" under the 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition (DSM-III) at 184 
(in effect at the time the Board adjudicated this claim in 
1984).  Both in March 1984 and today, service connection, may 
not be granted for a personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.9, (2001); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996) and cases cited therein.  The Board based its 
decision on the April 1971 medical evidence, not on its own 
medical opinion.  

Concerning the determination that the first evidence of a 
psychosis was in 1976, several years after separation from 
service, this finding is supported by the record as it stood 
in March 1984.  The record then, as now, reflected that acute 
paranoid schizophrenia was diagnosed in April 1976.  The 
record does not reflect an earlier medical diagnosis of a 
psychosis. 

The veteran's attorney also contends that the Board's 
decision of March 1984 contained a grave procedural error 
that vitiates the finality of the March 1984 Board decision.  
The essential contention is that neither the original denial 
of service connection nor the Board decision of March 1984 
collected a complete copy of the veteran's service medical 
records.  The representative cites the decision in Hayre v. 
West, 188 F.3d 1327, 1330 (Fed. Cir. 1999).  The Federal 
Circuit has recently ordered en banc consideration of the 
continuing validity of the Hayre determination in Cook v. 
Principi, 275 F.3d 1365, 1366 (Fed. Cir. 2002).  In any 
event, the contention that neither the original denial of 
service connection nor the Board decision of 1984 collected 
the complete copy of the veteran's service medical records is 
inaccurate.  In March 1984, the Board had in its possession 
the complete service medical records.  There is no indication 
of additional service medical records received at the RO 
following 1984.  It appears that the veteran's attorney is 
referring to service personnel records regarding the 
veteran's misconduct during his active service.  The service 
personnel records do not include any evidence that would 
support the veteran's claim in 1984.  

It is unclear what specific service records the veteran's 
attorney believes were not in the possession of the Board in 
1984 that would have provided a basis for an award of service 
connection for PTSD or a schizoaffective disorder.  Neither 
condition was diagnosed in service.  Nonspecific statements 
that the regulatory and statutory provisions were incorrectly 
applied are insufficient to raise a valid claim of CUE under 
38 C.F.R. § 20.1404(b).  The records obtained by the RO do 
not provide a basis to find CUE in the March 1984 Board 
determination.  The determination in Hayre was an extremely 
narrow decision, indicating that there is a breach in the 
duty to assist only when the VA fails to obtain pertinent 
service medical records specifically requested by the 
claimant and there is a failure to provide the claimant with 
notice explaining the deficiency when these records are not 
located.  In such limited situation, the claim does not 
become final for purposes of an appeal.  Hayre, 188 F.3d at 
1333.  Such a situation never existed in this case.    

There is no evidence that the Board failed to obtain 
pertinent service medical records specifically requested by 
the claimant or failed to provide the claimant with notice 
explaining such a failure.  Service medical records before 
the Board in 1984 appear complete.  As a result, there is no 
basis to assume that the 1984 decision has been vitiated in 
light of the determination in Hayre. 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, which would 
warrant a finding of CUE.  The contentions, at best, amount 
to a disagreement with the outcome of this decision.  The 
moving party has not set forth any valid basis for a finding 
of error or any indication why the result of this decision 
would have been different but for an alleged error.  
Accordingly, the motion must be denied.


ORDER

The motion for revision of the Board's March 1984 decision 
based on clear and unmistakable error is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



